Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/14/2019 has been considered by the examiner.
Priority
Acknowledgment is made of applicant’s claim for foreign priority based on Japanese Patent Application No. JP2016-221684, filed on November, 14, 2016.

Claim Objections
Claim 4 is objected to because of the following informalities as It’s not clear what the steps are in the claim because it says “wherein a control device”. Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: acquisition device and instruction devicer in claims 1-4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3-4 are rejected under 35 U.S.C. 103 as being unpatentable in view of O’Dea et al (US 2017/0355368 A1) in view of Bone et al. (US 2014/0067250 A1). 
Regarding claim 1, O’Dea discloses a driving assist system that is mounted on an own vehicle (see O’Dea figure 1 and paragraphs “0003” and “0011-0014” “Sensors 18 may include, without limitation, vehicle mounted sensors that are used to scan, examine, evaluate, etc. an area in front of and off to the side of the host vehicle 10. According to the non-limiting example in FIG. 1, vehicle mounted sensors 18 include different types of cameras”) and assists a lane change of the own vehicle when the own vehicle travels on a 
a relative speed acquisition device that acquires a relative speed of an adjacent vehicle relative to the own vehicle, the adjacent vehicle being traveling ahead in a same direction as the own vehicle in a lane adjacent to a lane in which the own vehicle is traveling (see O’Dea figures 1&2 and paragraphs “0004” and “0022” “receiving a desired speed command based on a driver-selected set -speed and the measured data, detecting a host vehicle lane change from a current lane to an adjacent lane based on an activation of a host vehicle turn signal, determining a relative speed between the host vehicle and a target vehicle in the adjacent lane, selecting a positive or a negative acceleration profile based on the relative speed and a plurality of operating conditions”),
a control device connected with the relative speed acquisition device and the instruction device (see O’Dea figures 1&2 and paragraphs “0003”, “0014” and “0022-0025”),
the control device controls the instruction device to issue an instruction to select the overtaking lane as a lane in which the own vehicle should travel when the relative speed acquired by the relative speed acquisition device is negative (see O’Dea figures 1&2 and paragraphs “0003-0005” and “0022-0025” “receiving a desired speed command based on a driver-selected set -speed and the measured data, detecting a host vehicle lane change from a current lane to an adjacent lane based on an activation of a host vehicle turn signal, determining a relative speed between the host vehicle and a target vehicle in the adjacent lane, selecting a positive or a negative acceleration profile based on the relative speed and a plurality of operating conditions” Since O’Dea performs the lane change, a lane is being selected to travel in, but O’Dea is not specific on doing this when the own vehicle is in the overtaking lane and the adjacent vehicle is in the travel lane ), but O’Dea does not explicitly teach an instruction device that instructs a lane in which the own vehicle should travel 
However Bone teaches an instruction device that instructs a lane in which the own vehicle should travel (see Bone figures 1&2 and paragraphs “0045-0049” regarding choosing which lane the own vehicle would do a lane change or which lane should the vehicle travel “The driver has four choices for the ego vehicle in this case; the ego vehicle may stay in the current lane, overtake the preceding object vehicle to make a lane change to the left adjacent lane before the preceding object vehicle, merge into a gap between the two object vehicles, or make a lane change to the left adjacent lane behind the following object vehicle. In each case, the vehicle driver has an option to accelerate or decelerate as required.”, in addition to see Bone paragraph “0051” regarding where it chooses when to make the change to another lane when the gap is slower and traveling in the adjacent lane the car will stay in the lane it’s in until is overtakes the gap in the adjacent lane before changing lanes “If the gap is ahead of the ego vehicle, and traveling slower than the ego vehicle, the ego vehicle is guided to overtake the gap by a high level acceleration, and then allowed to change lanes”), 
wherein in a case where the own vehicle travels in the overtaking lane and the adjacent vehicle travels in the travel lane respectively (see Bone figures 1&2 and paragraphs “0045-0049” regarding choosing which lane the own vehicle would do a lane change or which lane should the vehicle travel “The driver has four choices for the ego vehicle in this case; the ego vehicle may stay in the current lane, overtake the preceding object vehicle to make a lane change to the left adjacent lane before the preceding object vehicle, merge into a gap between the two object vehicles, or make a lane change to the left adjacent lane behind the following object vehicle. In each case, the vehicle driver has an option to accelerate or decelerate as required.”, in addition to see Bone paragraph “0051” regarding where it chooses when to make the change to another lane when the 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the Adaptive cruise control system and method of operating the same of O’Dea to assist a vehicle driver traveling over a roadway so as to maximize the driving comfort and minimize the driving risks and also when the vehicle is moving to the new lane by keeping an adequate distance to the object vehicle to safely complete the lane change without alarming the driver of the object vehicle (Bone paragraphs “0045-0049”).

Regarding claim 3, O’Dea discloses wherein in a case where the own vehicle is in constant-speed traveling in which a speed of the own vehicle falls within a constant speed range from a preset lower limit value to a preset upper limit value, the control device determines whether or not the relative speed is negative (see O’Dea figures 1&2 and paragraphs “0003-0005”, “0019-0020” and “0022-0025” regarding maintaining the speed and the distance of the a vehicle with the another vehicle within a multi-lane road and determining whether or not the relative speed is negative “The desired speed request may also be configured to maintain the current speed of the host vehicle 10. One of ordinary skill in the art further appreciates that desired speed request may take many forms and may be referred to in different ways. For example, the desired speed request may be in the form a torque request (positive or negative) or in the form of an acceleration request (positive or negative)” and “1) the turn signal indicator remains activated; 2) the host vehicle 10 has been following a target vehicle T.sub.A traveling in the same lane as the host vehicle 10 and the speed of the target vehicle T.sub.A is less than the driver-selected vehicle speed 

Regarding claim 4, O’Dea discloses a driving assist method of assisting a lane change of an own vehicle on a road having two or more lanes including the travel lane and the overtaking lane on one side (see O’Dea figure 1 and paragraphs “0003-0005” and “0011-0014” “receiving a desired speed command based on a driver-selected set -speed and the measured data, detecting a host vehicle lane change from a current lane to an adjacent lane based on an activation of a host vehicle turn signal, determining a relative speed between the host vehicle and a target vehicle in the adjacent lane, selecting a positive or a negative acceleration profile based on the relative speed and a plurality of operating conditions”) wherein a control device of the own vehicle (see O’Dea figures 1&2 and paragraphs “0003-0005” and “0022-0025” “calculating a modified speed command by adjusting the desired speed command according to the selected acceleration profile, and controlling a host vehicle response based on the modified speed command”),
acquires a relative speed of the adjacent vehicle relative to the own vehicle (see O’Dea figures 1&2 and paragraphs “0003” and “0022” “receiving a desired speed command based on a driver-selected set -speed and the measured data, detecting a host vehicle lane change from a current lane to an adjacent lane based on an activation of a host vehicle turn signal, determining a relative speed between the host vehicle and a target 
determines whether or not the acquired relative speed is negative (see O’Dea figures 1&2 and paragraphs “0003-0005”, “0019-0020” and “0022-0025” regarding maintaining the speed and the distance of the a vehicle with the another vehicle within a multi-lane road and determining whether or not the relative speed is negative “The desired speed request may also be configured to maintain the current speed of the host vehicle 10. One of ordinary skill in the art further appreciates that desired speed request may take many forms and may be referred to in different ways. For example, the desired speed request may be in the form a torque request (positive or negative) or in the form of an acceleration request (positive or negative)” and “1) the turn signal indicator remains activated; 2) the host vehicle 10 has been following a target vehicle T.sub.A traveling in the same lane as the host vehicle 10 and the speed of the target vehicle T.sub.A is less than the driver-selected vehicle speed set-point; 3) the host vehicle speed is greater than a minimum host vehicle speed threshold, which in one non-limiting example may be approximately 50 mph”, 
when it is determined that the relative speed is negative (see O’Dea figures 1&2 and paragraphs “0003-0005” and “0022-0025” “receiving a desired speed command based on a driver-selected set -speed and the measured data, detecting a host vehicle lane change from a current lane to an adjacent lane based on an activation of a host vehicle turn signal, determining a relative speed between the host vehicle and a target vehicle in the adjacent lane, selecting a positive or a negative acceleration profile based on the relative speed and a plurality of operating conditions” Since O’Dea performs the lane change, a lane is being selected to travel in, but O’Dea is not specific on doing this when the own vehicle is in the overtaking lane and the adjacent vehicle is in the travel lane ), but O’Dea does not explicitly teach when the own vehicle travels in an overtaking lane and an adjacent vehicle 
However Bone when the own vehicle travels in an overtaking lane and an adjacent vehicle travels ahead in a travel lane in a same direction as the own vehicle respectively (see Bone figures 1&2 and paragraphs “0045-0049” regarding choosing which lane the own vehicle would do a lane change or which lane should the vehicle travel “The driver has four choices for the ego vehicle in this case; the ego vehicle may stay in the current lane, overtake the preceding object vehicle to make a lane change to the left adjacent lane before the preceding object vehicle, merge into a gap between the two object vehicles, or make a lane change to the left adjacent lane behind the following object vehicle. In each case, the vehicle driver has an option to accelerate or decelerate as required.”),
Bone teaches controls an instruction device to issue an instruction to select the overtaking lane as a lane in which the own vehicle should travel (see Bone figures 1&2 and paragraphs “0045-0049” regarding choosing which lane the own vehicle would do a lane change or which lane should the vehicle travel “The driver has four choices for the ego vehicle in this case; the ego vehicle may stay in the current lane, overtake the preceding object vehicle to make a lane change to the left adjacent lane before the preceding object vehicle, merge into a gap between the two object vehicles, or make a lane change to the left adjacent lane behind the following object vehicle. In each case, the vehicle driver has an option to accelerate or decelerate as required.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the Adaptive cruise control system and method of operating the same of O’Dea to assist a vehicle driver traveling over a roadway so as to maximize the driving comfort and minimize the driving risks and also when the vehicle is moving to the new lane by keeping an adequate distance to the object vehicle to 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable in view of O’Dea et al (US 2017/0355368 A1) in view of Bone et al. (US 2014/0067250 A1) in view of Takeda. (US 2019/0009784 A1). 
Regarding claim 2, O’Dea fails to explicitly teach wherein the control device controls the instruction device to issue an instruction to select the travel lane as the lane in which the own vehicle should travel.
However Bone teaches wherein the control device controls the instruction device to issue an instruction to select the travel lane as the lane in which the own vehicle should travel (see Bone figures 1&2 and paragraphs “0045-0049” regarding choosing which lane the own vehicle would do a lane change or which lane should the vehicle travel “The driver has four choices for the ego vehicle in this case; the ego vehicle may stay in the current lane, overtake the preceding object vehicle to make a lane change to the left adjacent lane before the preceding object vehicle, merge into a gap between the two object vehicles, or make a lane change to the left adjacent lane behind the following object vehicle. In each case, the vehicle driver has an option to accelerate or decelerate as required.”, in addition to see Bone paragraph “0051” regarding changing lanes without accelerating “If the gap is behind the ego vehicle, and traveling slower than the ego vehicle, the ego vehicle is allowed to change lanes with a relatively low level acceleration”). Examiner note that not sure if the own vehicle in Claim 2 is traveling in the overtaking lane as start point or just any lane.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the Adaptive cruise control system and method of operating the same of O’Dea to assist a vehicle driver traveling over a 
While Bone’s gap is an indication of the relative speed of the adjacent vehicles, Modified O’Dea fails to explicitly teach when the relative speed is zero or positive.
However Takeda teaches when the relative speed is zero or positive (see Takeda paragraphs “0091”, “0099”, “0125”, “0157”, “0195”, “0198”, “0201” and “0211-0213” “On the other hand, when the lane-change target-position candidate rearward-traveling vehicle m3 during a lane change operation is located at a position between the vehicle M and the frontward traveling vehicle m1 or the virtual vehicle vm1, it is determined whether or not the relative speed Vr between the speed of the lane-change target-position candidate rearward-traveling vehicle m3 and the speed of the vehicle M is equal to or more than zero (Step S312). The relative speed Vr is a value obtained by subtracting the speed value of the vehicle M from the speed value of the lane-change target-position candidate rearward-traveling vehicle m3”, in ).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the Adaptive cruise control system and method of operating the same of modified O’Dea to simply simulates the peripheral vehicle as a target of the estimation, on a lane of a lane change destination of the peripheral vehicle when the lane change by the peripheral vehicle is estimated and generating a control plan of the vehicle based on the set virtual vehicle; and controlling acceleration, deceleration, or steering of the vehicle based on the generated control plan (Takeda paragraphs “0195”, “0198”, “0201” and “0211-0213”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSSAM M ABD EL LATIF whose telephone number is (571)272-5869.  The examiner can normally be reached on M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H.M.A./            Examiner, Art Unit 3665   
/ABBY Y LIN/           Supervisory Patent Examiner, Art Unit 3666